Citation Nr: 1205113	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  07-26 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased rating for mechanical low back pain with herniated disc at L3-L5, L6-S1, with nerve root compression, currently evaluated as 40 percent disabling.

2.  Whether the reduction of the rating from 10 percent to noncompensable for left index finger scar with distal interphalangeal joint deformity was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from March 1991 to August 1997.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of December 2005 and May 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In March 2011 the Veteran withdrew his request for a hearing before a Board Veterans Law Judge. 



FINDINGS OF FACT

1.  The Veteran's lumbosacral spine disability has not resulted in unfavorable ankylosis of the entire thoracolumbar spine and has not been productive of incapacitating episodes of intervertebral disc syndrome.

2.  The Veteran was given proper notice regarding the proposed reduction prior to the reduction of his rating for his left index finger disability.

2.  The rating reduction was based on two VA medical examinations and the November 2009 VA examination of the Veteran's left index finger is more full and complete than the VA examination upon which the award of a 10 percent rating was based.

3.  The October 2005 and November 2009 VA examinations revealed the Veteran to have no ankylosis of the left index finger and to have a stable, well-healed, painless scar.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for mechanical low back pain with herniated disc at L3-L5, L6-S1, with nerve root compression, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.3, 4.6, 4.7, 4.71a, Diagnostic Codes 5237, 5243 (2011).

2.  The reduction of the rating for the Veteran's left index finger scar with distal interphalangeal joint deformity from 10 to 0 percent, effective August 1, 2006, was proper.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 4.71a, 4.118, Diagnostic Code 5225, 7801-7805 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

In September 2005, prior to the rating decision on appeal, the RO sent a letter to the Veteran which advised him of the VCAA, including the types of evidence and/or information necessary to substantiate his claims and the relative duties upon himself and VA in developing his claims.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A September 2009 letter advised him of the bases for assigning ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board notes that the Veteran's VA treatment records have been obtained.  The Veteran has been provided VA medical examinations.  Neither the Veteran nor his representative has indicated that there is any additional evidence that should be obtained to substantiate the claims.  

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the Board will address the merits of the claims.

II.  Low Back Claim

A January 1998 rating decision granted the Veteran service connection and a 40 percent rating for mechanical low back pain with herniated disc at L3-L5, L6-S1, with nerve root compression and cervical spondylosis.  The Veteran's claim for an increased rating was received in September 2005.  A February 2010 rating decision granted the Veteran separate service connection and a 10 percent rating for cervical spondylosis.  

On VA examination in October 2005 the Veteran reported increasing pain, with pain radiating toward the left buttock and calf.  The Veteran had 90 degrees of forward flexion, with pain beginning at 30 degrees.  He could toe and heel walk well.  He could squat and recover, and there was no muscle spasm.

When provided a VA examination in November 2009, the Veteran reported that he could walk without limitation.  He reported stiffness, fatigue, decreased motion and paresthesia.  He denied spasms and numbness.  He reported constant back pain that traveled to the leg.  He denied functional impairment and denied limitation of motion during flare-ups.  The Veteran reported no incapacitation in the past 12 months.  Examination revealed 45 degrees of forward flexion.  The examiner stated that there was no ankylosis of the thoracolumbar spine.  Examination of the lumbar spine revealed no sensory deficits from L1 to L5.  The examiner stated that there were no signs of intervertebral disc syndrome with chronic and permanent nerve route involvement.  The examiner stated that the nerve root compression is currently quiescent as there were no neurological findings on examination.

An evaluation in excess of 40 percent is available for limitation of motion of the thoracolumbar spine only if there is ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237.  Alternatively, if the spine disability results in intervertebral disc syndrome, the disability may be evaluated under the formula for rating intervertebral disc syndrome.  38 C.F.R. § 4.71a, DC 5243.  Under Diagnostic Code 5243, a 40 percent rating is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243 (2011). 

For purposes of evaluations under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Note (1). 

As shown above, the medical evidence clearly shows that even with consideration of pain and other factors the Veteran does not have ankylosis of the lumbar spine.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The medical evidence also clearly shows that the Veteran's lumbar spine disability does not result in incapacitating episodes totaling 6 weeks in the last 12 months.  Consequently, he is not entitled to a rating in excess of 40 percent under the applicable diagnostic codes.  

The Veteran is entitled to a separate evaluation for neurologic impairment due to service-connected degenerative disc disease, if present.  A review of the medical evidence shows that that there is no neurologic disorder for which a separate evaluation may be assigned during the pendency of this appeal.  

The Veteran does not meet any criterion for a schedular evaluation in excess of 40 percent for his low back disability.  Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule.  When the disability picture is contemplated, the assigned schedular rating is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the rating criteria reasonably describes the Veteran's pain and limitation of motion due to low back disability.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  

III.  Reduction

The Veteran maintains that the reduction of the 10 percent disability rating to 0 percent, effective from August 1, 2006, for his service-connected left index finger scar with distal interphalangeal joint deformity was not proper.

Initially, the Board finds that the RO complied with the procedures of 38 C.F.R. § 3.105, which requires that the Veteran receive appropriate notice of the proposed reduction and the reasons for the proposal, a period of 60 days to submit additional evidence, a period of 30 days to request a predetermination hearing.  See 38 C.F.R. §§ 3.105(e), (i), 3.500(r) (2011).  The evidence does not indicate, nor does the Veteran contend, noncompliance with the aforementioned procedural requirements for rating reductions.  See 38 C.F.R. §§ 3.105(e).  Therefore, the Board will only focus on the propriety of the reduction.  

At the time of the reduction in this case, a 10 percent rating for the Veteran's service-connected left finger disability had continuously been in effect since August 5, 1997, a period of over five years.  Hence the provisions of 38 C.F.R. § 3.44(a) and (b) are for application.

The provisions of 38 C.F.R. § 3.344(a) and (b) provide that where a veteran's schedular rating has been both continuous and stable for five years or more, the rating may be reduced only if the examination upon which the reduction is based is at least as full and complete as the examination used to establish the higher evaluation.  A rating that has been in effect for more than five years will not be reduced on any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  The rating agency must also take into consideration whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  See 38 C.F.R. § 3.344(a).

The Board must determine if the evidence properly supported the reduction.  In order for a reduction in rating to be sustained, it must appear by a preponderance of the evidence that the rating reduction was warranted.  See Brown v. Brown, 5 Vet. App. 413 (1993).

In January 1998, the RO assigned a 10 percent rating for the Veteran's left finger disability based on a June 1997 VA examination report that revealed well-healed scarring of the left index finger at the distal interphalangeal (DIP) joint area with approximately 30 degrees of flexion deformity at the DIP joint.  The finger was nontender to palpation and there was no evidence of muscular atrophy or tenderness.  The 10 percent rating was assigned as analogous to ankylosis of the index finger, based on the finger having a baseball finger deformity of approximately 30 degrees.

The reduction of the Veteran's left finger disability rating was based on two VA examinations.  A VA examination in October 2005 revealed the left index finger DIP joint to be functioning normally.  The Veteran reported proximal interphalangeal (PIP) joint pain when he squeezed something.  The Veteran was able to flex at the DIP joint and the PIP joint satisfactorily.  He could make a complete fist and he had 5/5 grip strength.  There was no hypothermia, induration, or erythema.  The Veteran had a one cm scar that was barely visible and well-healed.  Functionally he could pick things up fine and gross.  He could hold things and handle with a good grip reasonably well.  He was limited only by pain in the PIP joint, not in the DIP joint, which was the site of his injury.  There was no evidence of synovitis or hypertrophic changes to the PIP or DIP joints, and he could flex both joints quite well.  The Veteran had full extension of the joints.  The diagnoses included well-healed laceration of the distal index finger of the left hand with good functional capacity and alleged pain in the PIP joint.

On VA examination in November 2009 the Veteran reported that he injured his left index  finger on a broken dish in 1993, at which time he needed five stitches.  The Veteran stated that the condition does not cause pain.  The Veteran reported stiffness.  He denied any overall functional impairment from his left finger condition.  Examination revealed no ankylosis of the left index finger.  The Veteran had full PIP and  metacarpophalangeal joint (MP) flexion.  DIP flexion was limited to 30 degrees (full flexion = 70 degrees), with pain at 30 degrees.  The left joint function was additionally limited by pain after repetitive use.  Repetitive use did not result in fatigue, weakness, lack of endurance, or incoordination.  The diagnoses included scar in the left dorsal index finger with decrease of range of motion in the DIP joint.  Left hand x-rays were normal.

In this case the Veteran was originally granted a 10 percent rating for his left index finger disability based on the RO's interpretation of the June 1997 VA examination report as showing the Veteran to have a 30 degree flexion contracture of the index finger.  The RO considered this to be analogous to ankylosis of the index finger under DC 5225, the criteria for a 10 percent rating.  The Board notes that the October 2005 and November 2009 VA examination reports clearly show that the Veteran does not have a flexion contracture of the left index finger.  The October 2005 VA examination revealed the Veteran's left index finger DIP joint to be functioning normally.  Although the November 2009 VA examination revealed the Veteran to have some limitation of motion of the left index finger DIP joint, the examiner expressly stated that the Veteran had no ankylosis of the left index finger.  Even considering such factors as pain, weakness, and incoordination with use, the Veteran could not been shown to have any ankylosis of the left index finger.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this case the results of two medical examinations have shown the Veteran to no longer meet the criteria for a 10 percent rating under DC 5225.  The Board also notes that a review of the VA medical examination reports shows that the November 2009 VA examination of the Veteran's left finger was much more extensive (full and complete) than the January 1998 VA examination upon which the 10 percent rating was assigned.  Consequently, the Board finds that the criteria of 38 C.F.R. § 3.344 have been met for reducing the Veteran's left finger disability rating.  

The Board further notes that the scar on the left index finger is superficial, covers a very small area, causes no functional loss, is not painful, and is stable.  Consequently, the Veteran does not meet the criteria for a 10 percent rating under any other applicable diagnostic code, including the diagnostic codes for the rating of scars.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2011).

In light of the reexaminations of the Veteran's left index finger scar with distal interphalangeal joint deformity showing that the Veteran does not meet the criteria for the assignment of a 10 percent rating under any applicable diagnostic code, the reduction of the Veteran's rating to noncompensable was proper.


ORDER

A rating in excess of 40 percent for mechanical low back pain with herniated disc at L3-L5, L6-S1, with nerve root compression, is denied.

The reduction of rating from 10 percent to noncompensable for left index finger scar with distal interphalangeal joint deformity was proper.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


